Townsend, Presiding Judge,
dissenting. Item 1 of the “Declarations” on the face of the policy states: “Occupation of the named insured is asphalt and gravel hauler.” Item 3 describes the vehicle in question. Item 5 states: “The purposes for which the automobile is to be used are Wilkes Construction Co. CL-7CA-Hauls for one concern (‘Pleasure and Business’ unless otherwise stated herein; ‘C’ means ‘Commercial’.) The policy specifies that the parties contract “in reliance upon the statements in the declarations” and that “By acceptance of this policy the named insured agrees that the statements in the declarations are his agreements and representations, that this policy is issued in reliance upon the truth of such representations and that this policy embodies all agreements existing between himself and the company or any of its agents relating to this insurance.”
None of the representations in the policy were untrue, for at the time the policy was taken out the insured was working for one company, Wilkes Construction Co. He never worked for more than one company at any given time. On June 5, 6, 7 and 9 (the collision occurred on June 9) he was not working for Wilkes Construction Co. but was working for Wilkes County. The truck in question, and described in the policy, was a dump-truck, and the insured was hauling dirt with it at that time.
There is nothing in the policy which states that coverage of *672the named insured as to the named vehicle will be forfeited if the insured changes employment, nor is it stated that coverage is afforded only so long as the vehicle is used in the employment of the named employer. The term “pleasure and business” means, as defined in the policy, “personal, pleasure, family and business use. ” The term “commercial” means “use principally in the business occupation of the named insured as stated in Item 1, including occasional use for personal, pleasure, family and other business purposes.” From all of the policy construed together, I find nothing which would require as a matter of law the conclusion that the plaintiff’s coverage as to the named vehicle would cease if that vehicle was not being used in the insured’s employment by Wilkes Construction Company!
The evidence itself demands a finding that the coverage would not cease merely because the insured changed employers. While it is true that the company charged a higher rate if the vehicle was used in more than one employment, this would only result in the insured owing a larger premium, not in his coverage being voided, he having made no misrepresentations in obtaining the policy. Further, the insurance agent testified: “He was hauling for Wilkes Construction Company [when the policy was obtained], and that is the way it was written on the application. It wasn’t restricted; it wouldn’t be considered a restricted policy. It was a general policy so long as he was hauling for one concern. I don’t remember in sending the policy to Mr. Calloway whether I made any indication to him that it provided anything other than general coverage. I just usually mailed them the policy.” The insured testified: “Prior to- the service of the suit ... I had no indication of any nature that I had other than general coverage in my liability insurance policy.” If the company issued the policy on the representation that the insured was hauling asphalt and gravel for a single company, which was true, and he suffered an accident while hauling dirt for a single company, although in the meantime he had changed employers, and there was nothing in the policy stating that coverage would cease if the insured changed employers, although using the truck for the same general purpose, then I do not think that this act rendered the policy void. This policy *673covers the insured if a general policy for business and pleasure: If the “CL-7CA” designates “Commercial” which is supposed to be designated by “C”, then it includes a principal use in the business occupation of the insured as stated in Item 1 (hauling asphalt and gravel) plus “occasional use for . . . other business purposes.” The identity of the employer is nowhere made a determinative factor in ascertaining coverage. I therefore think the judgment of the trial court should be reversed.
I am authorized to say that Nichols, J., concurs in this dissent.